Me. Justice MacLeaey,
after making the above statement of facts, delivered the following opinion of the Court:
The order appealed from is not in the nature of a final judgment according to article 1688 of the Law of Civil Procedure, because it does not terminate the suit, nor render its continuation impossible, being solely and entirely subordinate' to the presentation of the title on which the claim to maintenance is based; and this being so, it follows that paragraph 3 of article 1727 of aforesaid Law, taken in connection with article 1726, should be complied with, by declaring that .the appeal does not lie. Nor has the provision of article 1718 of aforesaid Law of Civil Procedure been complied with in formulating the appeal, since neither article 1690 nor the paragraph thereof involving the legal *391question raised has been stated in the petition. We should declare, and do declare, that the appeal in cassation taken by Luisa Moreno does not lie, and there being no respondent, no costs are imposed. The proper certificate is ordered to be forwarded to the District Court of San Juan, together with the record herein for compliance therewith.
Messrs. Chief Justice Quiñones and Associate Justices Hernández, Figueras and Sulzbacher, concurring.